354 F.2d 690
Harry PETERSON, Appellant,v.ASSOCIATED DREDGING COMPANY, owner and operator of theDREDGE SUCKER, etc., Appellee.
No. 20014.
United States Court of Appeals Ninth Circuit.
Jan. 3, 1966.

Thomas W. Loris, Sacramento, Cal., for appellant.
Graydon S. Staring, Lillick, Geary, Wheat, Adams & Charles, San Francisco, Cal., for appellee.
Before BARNES, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
In this libel in admiralty judgment was against libellant and he appeals.  We affirm.


2
Appellant was employed on a dredge, and claims to have suffered injury (myocardial infarction) when he was called upon the lift and carry a heavy acetylene gas tank.  He charged both unseaworthiness and negligence.  Trial was to the court, which found that there was no unseaworthiness and no negligence, and that appellant's claimed injuries 'were not caused by the circumstances of his employment of which he complained or by his employment in any respect at all.'  The court awarded maintenance and cure of $976.00 and denied any other recovery.


3
The finding as to lack of causation is fully supported by competent medical testimony, and is not clearly erroneous.  We therefore need not pass upon appellant's contentions that the evidence requires findings of unseaworthiness and negligence, and that the court's contrary findings are clearly erroneous.  Even if they were, appellant could not recover.


4
Nor is appellant entitled to additional maintenance and cure.  The court found that he was fit to resume duty as of December 1, 1959, and that he was entitled to maintenance and cure through November 30.  These findings are also supported by the evidence.


5
Affirmed.